     Case 8:19-bk-10822-SC       Doc 63 Filed 09/23/20 Entered 09/23/20 17:56:26                 Desc
                                  Main Document Page 1 of 2



 1
 2                                                                    FILED & ENTERED
 3
                                                                              SEP 23 2020
 4
 5                                                                      CLERK U.S. BANKRUPTCY COURT
                                                                        Central District of California
                                                                        BY bolte      DEPUTY CLERK
 6
 7
                          UNITED STATES BANKRUPTCY COURT
8
               CENTRAL DISTRICT OF CALIFORNIA – Santa Ana Division
 9
     In re                                            Case No. 8:19-bk-10822-SC
10
11   The Trial Group, LLP,                            Chapter 11 (Dismissed)

12                                Debtor.             ORDER VACATING ORDER TO
                                                      SHOW CAUSE RE: SANCTIONS,
13                                                    DENYING MOTION FOR STAY OF
                                                      CONTEMPT PROCEEDINGS AND
14                                                    VACATING HEARINGS

15
                                                      Date: October 1, 2020
16                                                    Time: 11:00 a.m.
                                                      Courtroom 5C
17
18
19           The Court has considered the Order to Show Cause Re: Sanctions For Filing Case
20   in Violation of the Joint Stipulation Re Order Appointing Receiver and Issuing
21   Restraining order issued March 15, 2019 [Dk. 35] (the “OSC”), the Motion of Michael J.
22   Avenatti to Stay Contempt Proceedings Pending Resolution of Related Criminal Action
23   filed April 17, 2019 [Dk. 45] (the “Stay Motion”), all of the pleadings filed in connection
24   with the OSC and the Stay Motion, the oral transcript of the March 13, 2019, hearing on
25   the Judgment Creditor Jason Frank Law, PLC’s Emergency Motion to Dismiss Case filed
26   March 8, 2019 [Dk. 11], the docket as a whole, and finds that this matter is appropriate
27   for disposition without a hearing.
28

                                                  1
     Case 8:19-bk-10822-SC       Doc 63 Filed 09/23/20 Entered 09/23/20 17:56:26          Desc
                                  Main Document Page 2 of 2



 1         This case was filed on March 7, 2019, and ordered dismissed at a hearing which
 2   occurred six days later, on March 13, 2019, with the order dismissing the case entered
 3   March 19, 2019 [Dk. 39]. Prior to the dismissal, the Court issued the OSC, directing
 4   Michael J. Avenatti to personally appear, and in response, the Stay Motion was filed.
 5         Upon reconsideration of the OSC, consideration of the docket as a whole, and
 6   taking judicial notice of Mr. Avenatti’s various criminal proceedings, the Court finds
 7   good cause to orders as follows:
           1. The OSC is VACATED.
8
           2. The Stay Motion is DENIED as unnecessary.
 9
           3. The October 1, 2020 hearings on the OSC and Stay Motion are VACATED.
10
           4. To the extent Creditor asserts that sanctions are warranted, Creditors are
11
               invited to file whatever motion they deem appropriate, supported by
12             admissible evidence demonstrating the amounts sought and referencing
13             applicable legal authority.
14
           IT IS SO ORDERED.
15
                                                ###
16
17
18
19
20
21
22
23
24
          Date: September 23, 2020
25
26
27
28

                                                 2
